Title: To Benjamin Franklin from Nathaniel Falconer, 23 June 1783
From: Falconer, Nathaniel
To: Franklin, Benjamin


          
            My Dear Frend
            London June the 23 1783
          
          I Recived yours of the 18 this month this Day which Give me Great Joy to hear of your
            helth but much Surprised you have had no Letters Latter than you mentiond for a Mr
            Vaughan that Came in the Same vessell Told us he had Dispaches for you as Soon as I had
            Determined on my imbarcation I waited on Mr Charles Thomson to Let him know that if
            Congress had aney Dispaches I would Take Care off them but this Said Mr Vaughan I
            belived plaged Mr Morris and Told him he Should Go to France the Last part is Conjecter from his owne
            Conversation I must Confes I was not well pleased if there was aney Dispaches that a
            stranger Should be Trusted with them in preference to my Self Sir the preliminary
            articles of peace was Recived with Great Joy and was not kept back as you have been
            informd but was Given out to the publick as Soon as possable General Mifflin who is in Congress and makes his home at my house and is your most
            Steedey frend hass keep back nothing from me that past about you I understood from him
            that your Request was admitted in part for to Come home but keep it in Such amaner that
            if they Could not Carrey aproper person that they might Still keep you there another
            year there is asertain A Lee in Congress has Tried to make aparty again Mr Morris and
            your Self but has not been able to accomplish aney thing when I Came away nor I hope will never be able
            to Carrey his point for belive if he Did it would Be to Come Back under the Brish yoake
            again whe have Great Reason to belive Some among us have been in pay from this Countrey
            most of the war Sir the washington was Sauef arrived Long before I Saild and also Capt
            Barney Last from the havanah at Road Island with alarge Sum of money aboard all which
            was Sauef Lodgd in the Bank at philadla which Bank is in as Good Credit as the Bank of
            Ingland the procklamation of peace Came out from Congress the morning I Came away which
            was the 12 of april on my arrivall hear I found that they Did not no the peace had
            Reacht the Congress I Directly Sent one to the post office to Mr Tod to Send up to adminstration but it has Never
            apeard in aney paper hear tho they print Every Lie they Can Git hold off as to the
            Constitution of pensilvania being alterd Next October is the year for Chuesing the
            Councell of Cencors and then it must be two years before it is alterd I hope youl be blest with your health to Reach
            home Long before that time but Should be Glad of your oppion on that point as I no it
            will have Great wait I understood from Generall Mifflin that asalrey was Fixt on your
            Grand Son but what Sum I Cannot Recollect I Expect to hear from Mr Mifflin Every Day by aship was to Sail the 25 of May from
            our place aney information I Git Shall write you Directly as to Mr Morris Resing his
            office Depended on Congress Funding the publick Debts if they Did that I think he will
            Stay in another year which I thing they will notwithstanding the it is oposed So by Mr A
            L and his frends I Shall Call on Mr Strahan with the paper inclosed and Git him to print
            it if posable I Send you by this Convance aCoppy of the Duteys intend to be Layd by
            Congress which I Should have Sent before had I not thought you had Recd them mr mifflin
            Got them out of Congress for me I wrote
            to your Grand Son to Solicte your intrest to Send me over a mittretain(?) for the Ship
            olive Branch 225 Tons Britsh Built Nath Falconer master Carring 15 hands americaian
              Bottom if it Cant be obtaind by you Shall be obliged to make my Ship an Inglish Bottom hear and Goe
            under Inglish Coulars from hear till I Git to phild which will mortify me verey much I
            beg your answer as Soon as posable on this matter I will Redley Remitt or pay to your
            order all Expences I am my Dear frend with Great Respect your most Hbl Sr
          
            Nath Falconer
            My Compliments to your Grand Son and to Mr Hartley
          
         
          Addressed: Docter Franklin
          Notation: Falconer June 23 1783
        